Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
	The following is an examiner’s statement of reasons for allowance: 
	Applicant’s Remarks are compelling and commensurate with both the original disclosure and the claims as amended.  The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 8, and 15.
	The most closely applicable prior art of record is Inghelbrecht et al. (US Patent Application Publication 20100070382).  Inghelbrecht discloses presenting a user with pricing data corresponding to a desired vehicle configuration (see abstract).
	DiLena et al. (US Patent Application Publication 20020143653) is also closely related prior art of record. DiLena discloses creating, operating, and updating product configurators, wherein a configuration creation embodiment includes receiving data corresponding to product or service options, identifying a solution space corresponding to the data, setting rules for evaluating constraint relationships of the data and for navigating the solution space, and generating cross-domain logical response engines corresponding to a navigation of the solution space (see abstract).
	Geller et al. (US Patent 5844554) is also closely related prior art of record. Geller discloses computer implemented method of generating a user product configuration program module from a development environment. The user product configuration program module includes user controls that allow user input of information for use in 
assume values and are indicated as valid or invalid through operation of constraints and queries. Further methods include display of parameter creation and selection windows, and query creation and selection windows for creating SQL queries to access data in external tables. Parameters, queries, and constraints can be displayed in expandable and collapsible hierarchies, and quickly utilized in formulas, queries, and logical expressions by clicking in an expanded hierarchical display. Dependencies occurring in
the underlying configuration logic are evaluated in both the forward and reverse direction so as to provide for very fast execution of the resultant configuration program module when a user provides new data via a user control (see abstract).
Claim 1
	The prior art of record neither anticipates nor fairly and reasonably teach a vehicle data system, comprising: a processor; a non-transitory computer memory; and stored instructions translatable by the processor, wherein the stored instructions, when translated by the processor, perform a first process flow, given a manufacturer suggested retail price (MSRP) for a vehicle and manufacturer rules, the first process flow producing a plurality of option combinations for the vehicle, wherein the first process flow comprises: receiving input vehicle data from a plurality of modules internal to the vehicle data system, the plurality of modules including a price adjustment module of the vehicle data system and a refiner module of the vehicle data system, the input sorting the input vehicle data by descending option MSRP values corresponding to the option codes; constructing a tree representing all possible option combinations for the vehicle, each node in the tree representing an option or an option combination for the vehicle, wherein constructing the tree comprises performing a constraint evaluation which includes: 
evaluating whether an option selected from the option codes and a current MSRP value are valid; and evaluating which node to add to the tree based at least in part on the manufacturer rules; conducting a depth-first-search of the tree, the depth-first-search including: comparing a node in the tree with the target option MSRP for the vehicle;
determining whether a value associated with the node is greater than the target option MSRP for the vehicle; and responsive to the value associated with the node matching the target option MSRP for the vehicle, recording an option combination represented by the node and ignoring any child of the node such that the depth-first-search returns the plurality of option combinations each of which matches the target option MSRP for the vehicle without having to search the tree in its entirety based at least on the ignored child of the node; and generating option invoice prices and invoice prices for the vehicle, the generating including generating an option invoice price and an invoice price for each of the plurality of option combinations of the vehicle without using a manufacturer-set invoice price; wherein the stored instructions when translated by the processor further perform a second process flow based on the option invoice prices and the invoice prices for the vehicle determined in the first process flow, wherein the second process flow comprises: predicting a predicted invoice price based on the option invoice prices and the invoice prices generated by the first process flow for the plurality of option combinations of the vehicle by: determining a most frequent invoice price or a weighted average of the invoice prices generated by the first process flow for the plurality of option combinations of the vehicle; and selecting the most frequent invoice price or the weighted average of the invoice prices generated by the first process flow for the plurality of option combinations of the vehicle as the predicted invoice price for the vehicle in lieu of the manufacturer-set invoice price for the vehicle; determining an offer for the vehicle based on the predicted invoice price; generating an interface providing a representation of the determined offer and the vehicle; and providing the generated interface with the determined offer over a computer network.  
	Claim 8 is a computer program product comprising a non-transitory computer readable medium claim similar to the method of claim 1.  Claim 15 is a method claim similar to the method of claim 1.  Claims 8 and 15 are allowed on the same basis as claim 1.   
	The Examiner notes that the underlined limitations above, in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record.  The dependent claims are allowable for reasons consistent with those of the independent claims.
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/CARRIE S GILKEY/Primary Examiner, Art Unit 3689